DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The amendment to several claims to change the claims from a product to a method of using a product required rejoinder of claims 9, 10, 15-18, and 26-30.  The restriction between the method and product is now moot because the product claims were amended to method claims.  The subject matter (product in group II and claims 20-22 in the restriction mailed on 7/2/21) now cancelled remains withdrawn to a non-elected invention.
Claims 11, 12, 23, 31, 32, and 34 and ii) and iii) in claim 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 9/3/21.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Improper Markush Rejection
Claims 25-29 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of an agent that decreases the expression of an mRNA encoding FMRP or FMR1 gene or one or more nucleic acid encoding the peptide or analog thereof, the antibody or an antigen-binding fragment of said antibody or the antibody mimetic is improper because the alternatives defined by the Markush grouping 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.
Applicant argues that the amendment to the claims overcomes the rejections 
The amendment overcomes some of the improper Markush rejections, but does not overcome the rejection between a nucleic acid that inhibits expression of a gene or mRNA and a nucleic acid that expressed a protein, antibody, antibody-binding fragment or an antibody mimetic that would bind to the protein expressed from the mRNA.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 14-18, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
NOTE: the elected invention and species are directed to a nucleic acid that are
complementary to a FMR1 gene or an mRNA encoding FMRP.
The claimed invention embraces a method of using a genus of agents that decreases the expression an mRNA encoding FMRP and/or FMR1 gene.  The method 
The genus of agent embrace a large number of nucleic acids.  The applicant claims several types of nucleic acids (claim 8).  The applicant generically contemplates the nucleic acids and provides examples of siRNA that binds and disrupt FMR1 mRNA and sgRNA targeting FMR1 DNA.  Nucleotide sequences encoding human and murine FMRP are known in the prior art (see page 14 of the as-filed specification).
The specification does not describe any miRNA that target FMR1 gene.  It is acknowledged there are publicly available databases that can be used by the skilled artisan to find miRNA that target an mRNA encoding FMRP or FMR1 gene.  However, this does not provide written support for miRNA because without any description in the specification for any essential structure for any miRNA, the skilled artisan would have to further experiment to discover any miRNA that could be used in method.  Then further experiment if the miRNA meets the functional limitations of the claimed methods.  The specification does not describe any essential nucleotide sequence that is considered essential for a miRNA involved in cancer or cancer metastasis and either FMRP to a target miRNA or miRNA targets a region of FMRP mRNA.  At the time of the effective filing date, a skilled artisan understands that miRNA expression varies depending on the source (healthy cell, cancer cell, type of cancer, stage of cancer cell) of the miRNA.  A search of the prior art does not disclose any miRNA that targets FMRP mRNA in a cancer cell.  In addition, expression of miRNA could be associated with a biomarker for cancer and not be considered a therapeutic or a target for a therapeutic agent.


The generic contemplation in the specification does not disclose what
 microRNAs are found in cancer cells expressing FMRP or before a subject will have cancer expressing FMRP.  The skilled artisan would have to further experiment with any microRNA or antagomir (antisense that binds to a miRNA) that targets FMRP, then determine if the microRNA or antisense oligonucleotide would result in treating cancer or treating and/or preventing cancer metastasis in a subject in need thereof.  This indicates that the specification does not have written support for any miRNA or antagomir that would have the functional limitation(s) recited in the instant claim.
	Furthermore, the genus of products embraced by the claimed is very broad and also reads on piRNA, hnRNA, and snRNA as contemplated in the specification.  Other than contemplate these nucleic acids and assert that they are within the skill of ordinary artisans (pages 14-15), the applicant does not describe any piRNA, hnRNA, or snRNA that would meet the structural and functional limitations of the instant claims.  The applicant does not disclose only structure of the nucleic acids that are considered essential to meet the functional limitations of the instant claims.  The mechanism of these nucleic acids (e.g., piRNA silence transposable elements (TE)) are different then the mechanism(s) of other known nucleic acid inhibitors (RNase H mechanism, RNAi pathway).  The skilled artisan understands that many parts and factors of piRNA biogenesis pathway in mammals are unknown due to the lack of in vitro models to study this pathway (Ernst et al. Nature Communications 8 1411, 2017, pages 1-10).  Even though piRNA are known in the prior art, there are no known TEs in a FMR1 gene. Neither the prior art nor the instant disclosure teach any small RNAs (snRNAs) involved 
Thus, the claimed method only has written description for CRISPR-based loss
of function systems, antisense oligonucleotides and siRNAs (shRNA) which inhibit
transcription of the FMR1 gene encoding FMRP or translation of an RNA encoding
FMRP.
Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. 
Applicant argues that the amended claims address the rejections, for example ‘modulate’ has been changed to ‘decrease’ and remove reference to ‘activity’ of an mRNA or gene, and remove recitation of piRNA, hnRNA, and snRNA.
Applicant arguments are found partially persuasive, but the arguments do not address the remaining reasons for the written description rejection.  As stated in the rejection, the applicant only has written support for the nucleic acids listed in claim 8.  The breadth of the genus of agents is so large that it still embraces piRNA, hnRNA, and snRNA even though they were removed from a dependent claim.  For the reasons of 


Claims 1, 4-7, 14-18, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for treating cancer or treating or preventing cancer metastasis in a subject in need thereof comprising administering to the subject an agent that decreases the expression of an mRNA encoding FMRP and/or FMR1 gene, wherein the agent is a nucleic acid that is complementary to a FMR1 gene or mRNA encoding FMRP, does not reasonably
 provide enablement for treating cancer and/or treating or preventing cancer metastasis in a subject in need thereof using a genus of agents that modulates an mRNA encoding FMRP and/or FMR1 gene. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.	
The claimed invention embraces treating cancer and/or treating or preventing cancer metastasis in a subject in need thereof using a genus of agents that decreases
expression of an mRNA encoding FMRP and/or FMR1 gene.
	The genus of agents is very broad and reads on agents that are not considered enabled based on the teaching in the instant disclosure or prior art.
	In view of the prior art, the skilled artisan could use antisense oligonucleotides, siRNA molecules, and CRISPR in the claimed method.  However, this does not provide enablement for the genus of agents because the skilled artisan could not reasonably 
Even though the terms: miRNA, hnRNA, piRNA, and snRNA are known in the prior art, neither the specification nor the prior art provide enablement for making and using these agents in the claimed invention.  The specification does not provide a working example of using these nucleic acids in the method.  The prior art does not teach that it was routine in art to use hnRNA, piRNA, and snRNA in the method.  There are publicly available databases that be used by the skilled artisan to find miRNA that target a gene, but this does not enable using miRNA in the method because having to search the databases and then study if the miRNA can be used in the method indicates that the claimed invention is not enabled as of the effective filing date.  The mechanism(s) of these nucleic acids are different then the mechanism(s) of other known nucleic acids (antisense oligonucleotides, CRISPR, and siRNA).  The skilled artisan understands that many parts and factors of piRNA biogenesis pathway in mammals are unknown due to the lack of in vitro models to study this pathway (Ernst et al., supra).  Even though piRNA are known in the prior art, there are no known TEs in a FMR1 gene.  Neither the prior art nor the instant disclosure teach any small RNAs (snRNAs) involved in RNA splicing and regulation of transcription factors of FMR1 gene or RNA encoding FMRP.  The skilled artisan cannot reasonably extrapolate from known nucleic acid inhibitors to miRNA, piRNA, hnRNA, and snRNA without an undue amount of experimentation.  The prior art of record does not teach any piRNA, hnRNA or snRNA that can be used in the method. 
Thus, the claimed method is only enabled for using CRISPR-based loss of function systems, antisense oligonucleotides and siRNAs (shRNA) which inhibit .
Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. 
Applicant argues that the amended claims address the rejections, for example ‘modulate’ has been changed to ‘decrease’ and remove recitation of piRNA, hnRNA, and snRNA.  Additionally, the claims have been amended to remove the recitation of “preventing” cancer.
Applicant arguments are found partially persuasive, but the arguments and amendments do not address the remaining reasons for the enablement rejection.  As stated in the rejection, the applicant only has enablement for the nucleic acids listed in claim 8.  The breadth of the genus of agents is very broad and still embraces miRNA, piRNA, hnRNA, and snRNA even though piRNA, hnRNA, and snRNA were removed from a dependent claim.  For the reasons of record and because applicant does not provide any additional arguments that need addressed by the Office, the specification does not provide enablement for a genus of agents that inhibits or impairs the binding of FMRP to a target mRNA or miRNA.



Allowable Subject Matter
Claims 8-10 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635